Title: From Thomas Jefferson to Martha Jefferson Randolph, 25 June 1801
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


               
                  My dear Martha
                  Washington June. 25. 1801.
               
               Your’s of the 19. came to hand yesterday. as it says nothing of your health I presume all are well. I recieved yesterday also a letter from Maria of the 18th. she was then well & preparing to go to Eppington, and in about 4. weeks expected to set out for Albemarle. mr Eppes was engaged in his harvest much obstructed by rain, & regretting he had not before deposited Maria at Monticello. I hope she will get there safe. tho’ it is yet more than a month before I can set out for the same destination, yet I begin with pleasure to make memorandums, lay by what is to be carried there &c &c . for the pleasure of thinking of it, of looking forward to the moment when we shall be all there together. amidst the havoc made by the hailstorm in Albemarle I think myself well off to have had only two windows demolished. I should have expected my large panes of glass would have broken easily. I inclose a little story for Anne as I have sometimes done before. tell Ellen as soon as she can read them, I will select some beautiful ones for her. they shall be black, red, yellow, green & of all sorts of colours. I suppose you have had cucumbers & raspberries long ago. neither are yet at market here, tho some private gardens have furnished them. present me affectionately to mr Randolph who I suppose is now busy in his harvest. I rejoice at the prospect of price for wheat, & hope he will be able to take the benefit of the early market. if his own threshing machine is not ready, he is free to send for mine, which is in order & may expedite his getting out. kiss the little ones for me & be assured of my constant & tenderest love.
               
                  
                     Th: Jefferson
                  
               
            